Exhibit 10.1

SCHOLASTIC CORPORATION 2011 STOCK INCENTIVE PLAN

ARTICLE I
PURPOSE

          The purpose of this Scholastic Corporation 2011 Stock Incentive Plan
is to enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer employees of, and Consultants to,
the Company and its Affiliates stock-based incentives in the Company, thereby
creating a means to raise the level of stock ownership by employees and
Consultants in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.

ARTICLE II
DEFINITIONS

          For purposes of this Plan, the following terms shall have the
following meanings:

2.1 “ACQUISITION EVENT” has the meaning set forth in Section 4.2(d).

2.2 “AFFILIATE” means each of the following: (i) any Subsidiary; (ii) any
Parent; (iii) any corporation, trade or business (including, without limitation,
a partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(iv) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
50% or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) of the Company or a Parent; and (v) any other
entity in which the Company or any of its Affiliates has a material equity
interest and which is designated as an “Affiliate” by resolution of the
Committee.

2.3 “AWARD” means any award under this Plan of any (i) Stock Option; (ii)
Restricted Stock Unit; or (iii) other awards providing benefits similar to a
Stock Option or Restricted Stock Unit and which are designed to meet the
requirements of a Foreign Jurisdiction.

2.4 “AWARD AGREEMENT” means, with respect to each Award, a written or electronic
agreement or communication between the Company and the Participant setting forth
the terms and conditions of the Award, including, without limitation, a Stock
Option Agreement and Restricted Stock Unit Agreement. An Award Agreement may,
but need not, require as a condition of its effectiveness that such Award
Agreement be executed by the Participant, including by electronic signature or
other electronic indication of acceptance.

2.5 “BOARD” means the Board of Directors of the Company.

2.6 “CAUSE” means, with respect to the Termination of Employment of an employee
or Termination of Consultancy of a Consultant, (i) in the case where there is no
employment agreement or consultancy agreement between the Company or an
Affiliate and the Participant in effect at the time of the relevant grant or
where there is an employment agreement or consultancy agreement in effect at
such time, but such agreement does not define “cause” (or words of like import),
termination due to a Participant’s dishonesty, fraud, insubordination, willful
misconduct, refusal to perform services (for any reason other than illness or
incapacity) or materially unsatisfactory performance of his or her duties for
the Company or an Affiliate, as determined by the Committee in its sole
discretion; or (ii) in the case where there is an employment agreement or
consultancy agreement between the Company or an Affiliate and the Participant in
effect at the time of grant that defines “cause” (or words of like import),
termination that is

1

--------------------------------------------------------------------------------



or would be deemed to be “for cause” (or words of like import) as defined under
such employment agreement or consultancy agreement at the time of grant, as
determined by the Committee in its sole discretion.

2.7 “CODE” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be deemed to include a reference to any
successor provision and the Treasury regulations and other guidance promulgated
thereunder.

2.8 “COMMITTEE” means a committee or subcommittee of the Board appointed from
time to time by the Board, which committee or subcommittee shall consist of two
or more non-employee directors, each of whom is intended to be, to the extent
required by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3 and,
to the extent required by Section 162(m) of the Code, an “outside director” as
defined under Section 162(m) of the Code, and to satisfy any other independence
requirement under the rules of the NASDAQ Stock Market, Inc. (“NASDAQ”);
provided, however, that if and to the extent that no Committee exists which has
the authority to administer this Plan, the functions of the Committee shall be
exercised by the Board and all references herein to the Committee shall be
deemed to be references to the Board.

2.9 “COMMON STOCK” means the Common Stock, $.01 par value per share, of the
Company.

2.10 “COMPANY” means Scholastic Corporation, a Delaware corporation, and its
successors by operation of law.

2.11 “CONSULTANT” means any non-employee advisor or consultant to the Company or
its Affiliates.

2.12 “DISABILITY” means (i) in the case where there is no employment agreement
or consultancy agreement between the Company or an Affiliate and the Participant
in effect at the time of the relevant grant, or where there is an employment
agreement or consultancy agreement in effect at such time, but such agreement
does not define “disability”, “total and permanent disability”, as defined in
Section 22(e)(3) of the Code, as determined by the Committee in its sole
discretion; (ii) in the case where there is an employment agreement or
consultancy agreement between the Company or an Affiliate and the Participant at
the time of the relevant grant that defines “disability”, “disability” as
defined under such employment agreement or consultancy agreement, as determined
by the Committee in its sole discretion; or (iii) in the case of an Award that
constitutes nonqualified deferred compensation subject to Section 409A of the
Code (“Section 409A Award”), “disability” as defined in Section 409A(2)(C) of
the Code.

2.13 “EFFECTIVE DATE” means the effective date of this Plan as defined in
Article XII.

2.14 “ELIGIBLE EMPLOYEE” means each employee of the Company or an Affiliate.

2.15 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended. Any
references to any section of the Exchange Act shall also be a reference to any
successor provision.

2.16 “FAIR MARKET VALUE” means, unless otherwise required by any applicable
provision of the Code, as of any date, the mean between the high and low sales
prices of a share of Common Stock on the applicable date: (i) as reported on the
principal national securities exchange on which it is then traded (including,
without limitation, the NASDAQ Stock Market LLC) or (ii) if not traded on any
such national securities exchange, the mean of the closing bid and asked prices
of a share of Common Stock as reported by an automated quotation system
sponsored by the National Association of Securities Dealers, Inc. If the Common
Stock is not readily tradable on a national securities exchange, or any
automated quotation system sponsored by the National Association of Securities
Dealers, Inc., its Fair Market Value shall be

2

--------------------------------------------------------------------------------



set in good faith by the Committee, taking into account all factors that the
Committee deems relevant, and shall be determined by the reasonable application
of a reasonable valuation method within the meaning of Section 409A of the Code.

2.17 “FAMILY MEMBER” means, solely to the extent provided for in Securities Act
Form S-8, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the employee’s household (other than
a tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the employee)
control the management of assets, and any other entity in which these persons
(or the employee) own more than 50% of the voting interests or as otherwise
defined in Securities Act Form S-8.

2.18 “FOREIGN JURISDICTION” means any jurisdiction outside of the United States
including, without limitation, countries, states, provinces and localities.

2.19 “PARENT” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.20 “PARTICIPANT” means any Eligible Employee or Consultant to whom an Award
has been made under this Plan.

2.21 “PERFORMANCE GOALS” has the meaning set forth in Section 8.1.

2.22 “PLAN” means this Scholastic Corporation 2011 Stock Incentive Plan, as
amended from time to time.

2.23 “RESTRICTED STOCK UNIT” means an Award having a unit of measurement
equivalent to one share of Common Stock but with none of the attendant rights of
a holder of a share of Common Stock until a share of Common Stock is ultimately
distributed in settlement of the Award (other than the right to receive dividend
equivalent amounts in accordance with Section 7.2 hereof).

2.24 “RETIREMENT” means a Termination of Employment on or after age 55 and at
least 10 years of continuous service with the Company or its Affiliates in
accordance with the Company’s standard retirement policies as in effect from
time to time or such other definitions of Retirement as the Committee may
determine from time to time in its discretion.

2.25 “RULE 16B-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provisions.

2.26 “SECTION 162(M) OF THE CODE” means Section 162(m) of the Code.

2.27 “SECURITIES ACT” means the Securities Act of 1933, as amended. Any
reference to any section of the Securities Act shall also be a reference to any
successor provision.

2.28 “STOCK OPTION” means any option to purchase shares of Common Stock granted
to an Eligible Employee or Consultant under Article VI.

2.29 “SUBSIDIARY” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

3

--------------------------------------------------------------------------------



2.30 “TERMINATION OF CONSULTANCY” means (i) the expiration of the contract (or
in the case of more than one contract, all contracts) under which services are
performed by the Consultant for the Company or an Affiliate; or (ii) when an
entity which is retaining a Participant as a Consultant ceases to be an
Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate. In the event that a Consultant becomes an Eligible Employee or
a non-employee director upon the termination of his or her consultancy, the
Committee, in its sole and absolute discretion, may determine that no
Termination of Consultancy shall be deemed to occur until such time as such
individual is no longer a Consultant, an Eligible Employee or a non-employee
director. Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the Award Agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Consultancy
thereafter. In the case of a Section 409A Award, “Termination of Consultancy”
shall be interpreted to mean “separation from service” as defined in Section
409A of the Code.

2.31 “TERMINATION OF EMPLOYMENT” means: (i) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (ii) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or non-employee director upon the
termination of his or her employment, the Committee, in its sole and absolute
discretion, may determine that no Termination of Employment shall be deemed to
occur until such time as such individual is no longer an Eligible Employee, a
Consultant or a non-employee director. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Employment in the Award Agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Employment thereafter. In the case of a Section 409A Award, “Termination of
Employment” shall be interpreted to mean “separation from service” as defined in
Section 409A.

2.32 “TRANSFER” means (i) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and (ii)
when used as a verb, to directly or indirectly transfer, sell, assign, pledge,
hypothecate, encumber, or otherwise dispose of (including the issuance of equity
in a Person), whether for value or no value and whether voluntary or involuntary
(including by operation of law).

ARTICLE III
ADMINISTRATION

3.1 THE COMMITTEE. The Plan shall be administered and interpreted by the
Committee. If for any reason the appointed Committee does not meet the
“non-employee director” or “outside director” requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance with the requirements of Rule
16b-3 or Section 162(m) of the Code shall not affect the validity of Awards,
grants, interpretations or other actions of the Committee.

3.2 GRANTS OF AWARDS. The Committee shall have full authority and discretion to
grant to Eligible Employees and Consultants, pursuant to the terms of this Plan,
(i) Stock Options, (ii) Restricted Stock Units, or (iii) other awards providing
benefits similar to Stock Options or Restricted Stock Units which are designed
to meet the requirements of Foreign Jurisdictions. All Awards shall be granted
by, confirmed by, and subject to the terms of, a written or electronic Award
Agreement. In particular, the Committee shall have the discretionary authority:

          (a) to select the Eligible Employees and Consultants to whom Awards
may from time to time be granted hereunder;

4

--------------------------------------------------------------------------------



          (b) to determine whether and to what extent Awards, including any
combination of two or more Awards, are to be granted hereunder to one or more
Eligible Employees or Consultants;

          (c) to determine, in accordance with the terms of this Plan, the
number of shares of Common Stock to be covered by each Award granted hereunder;

          (d) to determine the terms and conditions, not inconsistent with the
terms of this Plan, of any Award granted hereunder (including, but not limited
to, the exercise or purchase price (if any), any restriction or limitation upon
exercise, Performance Goals, any vesting schedule or acceleration thereof, and
any forfeiture restrictions, or waiver thereof, regarding any Award and the
shares of Common Stock relating thereto, based on such factors, if any, as the
Committee shall determine, from time to time in any particular case, in its sole
discretion);

          (e) to establish or verify the extent of satisfaction of any
Performance Goals or other conditions applicable to an Award;

          (f) to determine whether and under what circumstances or method an
Award may be settled;

          (g) to determine whether an Award is intended to satisfy Section
162(m) of the Code;

          (h) to determine whether to require an Eligible Employee or
Consultant, as a condition of the granting of any Award, not to sell or
otherwise dispose of shares of Common Stock acquired pursuant to the exercise of
a Stock Option or other Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Stock Option or Award;

          (i) to modify, extend or renew an Award, subject to Articles X and XIV
herein, provided, however, that if an Award is modified, extended or renewed and
thereby deemed to be the issuance of a new Award under the Code or the
applicable accounting rules, the exercise price of an Award may continue to be
the original exercise price even if less than the Fair Market Value of the
Common Stock at the time of such modification, extension or renewal;

          (j) to offer to buy out an Option previously granted, based on such
terms and conditions as the Committee shall establish and communicate to the
Participant at the time such offer is made;

          (k) to delegate the day-to-day administration of the Plan to one or
more officers of the Company or one or more agents, and such administrators may
have the authority to execute and distribute agreements or other documents
evidencing or relating to Awards granted under the Plan, to maintain Plan
administration records, to interpret the terms of Awards and to take such other
actions as the Committee may specify. Any action taken by any such administrator
within the scope of its delegation shall be deemed for all purposes to have been
taken by the Committee, and references in this Plan to the Committee shall
include any such administrator; provided that the actions and interpretations of
any such administrator shall be subject to review and approval, disapproval or
modification by the Committee; and

5

--------------------------------------------------------------------------------



          (l) to make all other determinations or take such actions deemed
necessary, appropriate, or advisable for the administration of the Plan.

3.3 GUIDELINES. Subject to Articles X and XIV hereof, the Committee shall have
the discretionary authority to adopt, alter, repeal and interpret and construe
such administrative rules, guidelines and practices governing this Plan and
perform all acts, including the delegation of its administrative
responsibilities, as it shall, from time to time, deem advisable; to construe
and interpret the terms and provisions of this Plan and any Award issued under
this Plan (and any agreements relating thereto); and to otherwise supervise the
administration of this Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in this Plan or in any Award Agreement
relating thereto in the manner and to the extent it shall deem necessary to
effectuate the purpose and intent of this Plan. The Committee may adopt special
guidelines and provisions for persons who are residing in, or subject to the
taxes of, Foreign Jurisdictions to comply with applicable tax, securities,
employment and other laws, and may impose any limitations and restrictions that
it deems necessary to comply with such laws of such Foreign Jurisdictions. To
the extent applicable, this Plan is intended to comply with Section 162(m) and
Section 409A of the Code and the applicable requirements of Rule 16b-3 and shall
be limited, construed and interpreted in a manner so as to comply therewith.

3.4 DECISIONS FINAL. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with this Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns and any persons claiming rights under this Plan or an Award. A
Participant or other person claiming rights under this Plan may contest a
decision or action by the Committee with respect to an Award or such other
person only on the ground that such decision or action was arbitrary or
capricious or was unlawful, and any review of such decision or action by the
Board or otherwise shall be limited to determining whether the Committee’s
decision or action was arbitrary, capricious or unlawful.

3.5 RELIANCE ON COUNSEL. The Company, the Board or the Committee may consult
with legal counsel, who may be counsel for the Company or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action or
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
counsel.

3.6 PROCEDURES. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable. A majority of the Committee members shall constitute a quorum if the
Committee consists of an odd number of members. If the Committee consists of an
even number of members, 50% of the Committee members shall constitute a quorum.
All determinations of the Committee shall be made by a majority of those members
present at a meeting at which there is a quorum. Any decision or determination
reduced to writing and signed by all the Committee members, in accordance with
the By-Laws of the Company, shall be fully as effective as if it had been made
by a vote at a meeting duly called and held. The Committee shall keep minutes of
its meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.

3.7 DESIGNATION OF CONSULTANTS/LIABILITY.

          (a) The Committee may designate employees of the Company and
Affiliates and professional advisors to assist the Committee in the
administration of this Plan and may grant authority to officers to execute Award
Agreements or other communications (including by electronic signature or
electronic acceptance) or other documents on behalf of the Committee.

6

--------------------------------------------------------------------------------



          (b) The Committee may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of this Plan and may rely
upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any employee of the Company
or Affiliate designated pursuant to Paragraph (a) above shall not be liable for
any action or determination made in good faith with respect to this Plan. To the
maximum extent permitted by applicable law, no officer of the Company or
Affiliate or member or former member of the Committee shall be liable for any
action or determination made in good faith with respect to this Plan or any
Award granted under it. To the maximum extent permitted by applicable law or the
Certificate of Incorporation or By-Laws of the Company (or if applicable, of an
Affiliate), each officer and member or former member of the Committee shall be
indemnified and held harmless by the Company (or if applicable, an Affiliate)
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Company) or liability (including any sum paid in settlement of
a claim with the approval of the Company), and shall be advanced amounts
necessary to pay the foregoing at the earliest time and to the fullest extent
permitted, arising out of any act or omission to act in connection with this
Plan, except to the extent arising out of such officer’s, member’s or former
member’s own fraud or bad faith. Such indemnification shall be in addition to
any rights of indemnification the officers, directors or members or former
officers, directors or members may have under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.

ARTICLE IV
SHARE AND OTHER LIMITATIONS

4.1 SHARES.

          (a) GENERAL LIMITATION. The aggregate number of shares of Common Stock
which may be issued or used for reference purposes under this Plan or with
respect to which Awards may be granted shall not exceed 2,100,000 shares of
Common Stock (subject to any increase or decrease pursuant to Section 4.2) with
respect to all types of Awards. The shares of Common Stock available under this
Plan may be either authorized and unissued Common Stock or Common Stock held in
or acquired for the treasury of the Company. If any Stock Option granted under
this Plan expires, terminates, or is canceled for any reason without having been
exercised in full or, with respect to Stock Options, the Company repurchases any
Stock Option, the number of shares of Common Stock underlying such unexercised
or repurchased Stock Option shall again be available for the purposes of Awards
under this Plan. If Common Stock has been delivered or exchanged by a
Participant as full or partial payment to the Company of an exercise price or
the price of the purchase of an Award, the number of shares of Common Stock
exchanged as payment in connection with the exercise or purchase shall again be
available for purposes of determining the number of shares of Common Stock
available for Awards. If Common Stock has been delivered by a Participant for
payment of withholding taxes, or if the number of shares of Common Stock
otherwise deliverable has been reduced for payment of withholding taxes, the
number of shares of Common Stock delivered by such Participant or reduced for
payment of withholding taxes shall again be available for purposes of
determining the number of shares of Common Stock available for Awards.

7

--------------------------------------------------------------------------------



          (b) INDIVIDUAL PARTICIPANT LIMITATIONS. The maximum number of shares
of Common Stock subject to any Stock Option or Restricted Stock Unit or other
Award intended to comply with Section 162(m) of the Code which may be granted
under this Plan during any fiscal year of the Company to any Eligible Employee
or Consultant shall be 500,000 shares per each type of Award (subject to any
increase or decrease pursuant to Section 4.2).

4.2 CHANGES.

          (a) The existence of this Plan and the Awards granted hereunder shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company or any Affiliate, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting Common Stock, the
dissolution or liquidation of the Company or any Affiliate, any sale or transfer
of all or part of the assets or business of the Company or any Affiliate or any
other corporate act or proceeding.

          (b) Subject to the provisions of Section 4.2(d), in the event of any
change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, combination or reclassification of shares,
recapitalization, or other change in the capital structure of the Company,
non-cash distribution with respect to its outstanding Common Stock or capital
stock other than Common Stock, merger, consolidation, spin-off, reorganization,
partial or complete liquidation, issuance of rights or warrants to purchase any
Common Stock or securities convertible into Common Stock, or any other corporate
transaction or event having an effect similar to any of the foregoing and
effected, then the aggregate number and kind of shares which thereafter may be
issued under this Plan, the number and kind of shares or other property
(including cash) to be issued upon exercise of an outstanding Stock Option or
other Award granted under this Plan and the purchase price thereof shall be
appropriately adjusted consistent with such change in such manner as, and to the
extent that, the Committee may deem equitable to prevent substantial dilution or
enlargement (as determined by the Committee) of the rights granted to, or
available for, Participants under this Plan, and any such adjustment determined
by the Committee in good faith shall be final, binding and conclusive on the
Company and all Participants and employees and their respective heirs,
executors, administrators, successors and assigns.

          (c) Fractional shares of Common Stock resulting from any adjustment in
Stock Options or other Awards pursuant to Section 4.2(b) shall be aggregated
until, and eliminated at, the time of exercise by rounding-down for fractions
less than one-half and rounding-up for fractions equal to or greater than
one-half. No cash settlements shall be made with respect to fractional shares
eliminated by rounding. Notice of any adjustment shall be given by electronic or
other communication by the Committee to each Participant whose Award has been
adjusted and such adjustment (whether or not such notice is given) shall be
effective and binding for all purposes of this Plan.

          (d) In the event of a merger or consolidation in which the Company is
not the surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as “Acquisition

8

--------------------------------------------------------------------------------



Events”), then the Committee may, in its sole discretion, terminate, effective
as of the date of the Acquisition Event, all outstanding Stock Options and other
Awards with respect to which a Participant has a right to exercise, by
delivering electronic or other notice of termination to each Participant at
least 10 days prior to the date of consummation of the Acquisition Event, in
which case during the period from the date on which such notice of termination
is delivered to the consummation of the Acquisition Event, each such Participant
shall have the right to exercise in full all of such Awards held by the
Participant that are then outstanding (without regard to any limitations on
exercisability otherwise contained in such Stock Option or Award Agreements),
but any such exercise shall be contingent upon and subject to the occurrence of
the Acquisition Event, and, provided that, if the Acquisition Event does not
take place within the period specified by the Committee after giving such notice
for any reason whatsoever, the notice and exercise pursuant thereto shall be
null and void.

          (e) In the event of an Acquisition Event, the Committee may, in its
sole discretion, provide that all Restricted Stock Units shall fully vest on the
date of consummation of the Acquisition Event and, if the Restricted Stock Units
are subject to the attainment of Performance Goals, the Committee may, in its
discretion, determine that such awards shall be considered to be earned in full
“at target” as if the applicable Performance Goals established by the Committee
have been achieved as of such date. If the Committee determines to vest
Restricted Stock Units as provided in the preceding sentence and the Acquisition
Event constitutes a “change in control” event as described in Section 409A of
the Code, the Restricted Stock Units shall be settled and paid on the date of
consummation of the Acquisition Event. If the Acquisition Event does not
constitute a “change in control” event as described in Section 409A of the Code,
Restricted Stock Units that do not constitute Section 409A Awards shall be
settled and paid on the date of consummation of the Acquisition Event and
Restricted Stock Units that do constitute Section 409A Awards shall be settled
and paid on the date provided for in the Award Agreement or, if sooner, the
earliest date on which the Restricted Stock Units may be paid without violating
Section 409A of the Code. Any such acceleration of vesting shall be contingent
upon and subject to the occurrence of the Acquisition Event, and, provided that,
if the Acquisition Event does not take place within the period specified by the
Committee after giving such notice for any reason whatsoever, the acceleration
of vesting pursuant thereto shall be null and void.

          (f) If an Acquisition Event occurs but the Committee does not
terminate the outstanding Stock Options or accelerate the vesting of outstanding
Restricted Stock Units or other Awards pursuant to Section 4.2(d) or (e), then
the provisions of Section 4.2(b) shall apply.

4.3 MINIMUM PURCHASE PRICE. Notwithstanding any provision of this Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under this Plan, such shares shall not be issued for a consideration
which is less than as permitted under applicable law.

ARTICLE V
ELIGIBILITY

5.1 GENERAL ELIGIBILITY. All Eligible Employees and Consultants and prospective
employees of and Consultants to the Company and its Affiliates are eligible to
be granted Stock Options and Restricted Stock Units under this Plan or other
Awards under this Plan providing benefits similar to each of the foregoing and
which are designed to meet the requirements of Foreign Jurisdictions.
Eligibility for the grant of an Award and actual participation in this Plan
shall be determined by the Committee in its sole discretion. The vesting and
exercise of Awards granted to a prospective employee or Consultant are
conditioned upon such individual actually becoming an Eligible Employee or
Consultant.

9

--------------------------------------------------------------------------------



ARTICLE VI
STOCK OPTIONS

6.1 STOCK OPTIONS. Stock Options granted hereunder shall not be incentive stock
options intended to satisfy the requirements of Section 422 of the Code.

6.2 GRANTS. The Committee shall have the authority to grant to any Eligible
Employee or Consultant one or more Stock Options.

6.3 TERMS OF STOCK OPTIONS. Stock Options granted under this Plan shall be
subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem desirable:

          (a) EXERCISE PRICE. The exercise price per share of Common Stock shall
be determined by the Committee, but shall not be less than 100% of the Fair
Market Value of a share of Common Stock at the time of grant.

          (b) STOCK OPTION TERM. The term of each Stock Option shall be fixed by
the Committee; provided, however, that no Stock Option shall be exercisable more
than 10 years after the date such Stock Option is granted.

          (c) EXERCISABILITY. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at grant. If the Committee provides, in its discretion, that any Stock
Option is exercisable subject to certain limitations (including, without
limitation, that such Stock Option is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine, in its sole discretion.
Stock Options may not be exercised during any period prohibited by the Company’s
stock trading policies or applicable securities laws.

          (d) METHOD OF EXERCISE. Subject to whatever installment exercise,
waiting period, and other provisions and limitations apply under Paragraph (c)
above, Stock Options may be exercised in whole or in part at any time and from
time to time during the Stock Option term by giving notice of exercise to the
Company, pursuant to such electronic or other procedures as may be specified by
the Company or its Plan administrator from time to time, specifying the number
of shares to be purchased. Such notice shall be accompanied by payment in full
of the purchase price as follows:

 

 

 

 

(i)

in cash or by check, bank draft or money order payable to the order of the
Company pursuant to procedures specified by the Company or its Plan
administrator from time to time;

 

 

 

 

(ii)

if the Common Stock is traded on a national securities exchange, or quoted on a
national quotation system sponsored by the National Association of Securities
Dealers, Inc., through a “cashless exercise” procedure whereby the Participant
delivers irrevocable instructions to a broker approved by the Company to sell a
sufficient number of shares of Common Stock acquired upon exercise of the Stock
Options and remit

10

--------------------------------------------------------------------------------




 

 

 

 

 

promptly to the Company an amount equal to the purchase price and any applicable
withholding taxes; or

 

 

 

 

(iii)

on such other terms and conditions as may be acceptable to the Company or its
Plan administrator from time to time (including, without limitation, the
relinquishment of Stock Options or by payment in full or in part in the form of
Common Stock owned by the Participant by either actual delivery or attestation
(and for which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Common Stock on the exercise
date as determined by the Company or its Plan administrator). No shares of
Common Stock shall be issued until payment therefor, as provided herein, has
been made or provided for.

          (e) FORM, MODIFICATION, EXTENSION AND RENEWAL OF STOCK OPTIONS.
Subject to the terms and conditions and within the limitations of this Plan,
Stock Options shall be evidenced by such form of written or electronic Award
Agreement or grant as is approved by the Committee from time to time, and the
Committee may modify, extend or renew outstanding Stock Options granted under
this Plan (provided that the rights of a Participant are not reduced without his
or her consent). Notwithstanding the foregoing, the Company shall not reduce the
exercise price of a Stock Option and shall not exchange a Stock Option for a new
Award with a lower (or no exercise price) without approval of the stockholders
of the Company in accordance with the Company’s Certificate of Incorporation and
the laws of the State of Delaware.

          (f) OTHER TERMS AND CONDITIONS. Any Stock Option may contain such
other provisions, which shall not be inconsistent with any of the foregoing
terms of this Plan, as the Committee shall deem appropriate.

ARTICLE VII
RESTRICTED STOCK UNITS

7.1 AWARDS OF RESTRICTED STOCK UNITS. Awards of Restricted Stock Units may be
issued to Eligible Employees or Consultants either alone or in addition to other
Awards granted under this Plan. The Committee shall determine the Eligible
Employees or Consultants to whom, and the time or times at which, grants of
Restricted Stock Units will be made, the number of units to be awarded, the time
or times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards. An Award Agreement may condition the grant or vesting of
Restricted Stock Units upon the attainment of Performance Goals, including
pre-established Performance Goals intended to meet the requirements of qualified
performance-based compensation under Section 162(m) of the Code, or such other
factors as the Committee may determine, in its sole discretion.

7.2 RESTRICTED STOCK UNIT AWARDS. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company and do not confer any rights of a
stockholder until Common Stock is issued thereunder. Settlement of Restricted
Stock Units may be settled in shares of Common Stock or otherwise as determined
by the Committee or as set forth in the Award Agreement. Dividend equivalent
rights shall be payable in cash with respect to Restricted Stock Units only to
the extent provided by the Committee or as set forth in the Award Agreement.
Until a Restricted Stock Unit is settled, the number of shares represented by
the unit shall be subject to adjustment pursuant to Section 4.2.

11

--------------------------------------------------------------------------------



ARTICLE VIII
PERFORMANCE GOALS

8.1 PERFORMANCE GOALS, FORMULAE OR STANDARDS. The Committee may condition the
grant or vesting of Awards under the Plan upon the attainment of specified
performance goals (“Performance Goals”), including pre-established Performance
Goals intended to meet the requirements of qualified performance-based
compensation under Section 162(m) of the Code (“Qualified Performance-Based
Compensation”), or such other factors as the Committee may determine, in its
sole discretion. If the grant of shares pursuant to an Award or the lapse of
restrictions of an Award is intended to constitute Qualified Performance-Based
Compensation, the Committee shall establish the Performance Goals and the
applicable vesting percentage of the Award applicable to each Participant or
class of Participants in writing prior to the beginning of the applicable fiscal
year or at such later date as otherwise determined by the Committee and while
the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances to the extent permitted by Section 162(m). With regard to an Award
that is intended to constitute Qualified Performance-Based Compensation, to the
extent any such provision would create impermissible discretion under Section
162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force or effect. The applicable Performance Goals shall
be based on one or more of the Performance Criteria set forth in Exhibit A
hereto. Qualified Performance-Based Compensation does not include any amount or
portion of any amount that will be paid based upon a level of performance that
is substantially certain to be met at the time the criteria is established.

8.2 DEATH, DISABILITY, CHANGE IN CONTROL. Restricted Stock Units or other Awards
under the Plan intended to be Qualified Performance-Based Compensation under
Section 162(m)(4)(C) of the Code may not be payable prior to attainment of the
relevant Performance Goals; provided, however, that the Committee may provide,
either in connection with the grant of an Award or by amendment thereafter, that
achievement of such performance goals will be waived upon the death or
disability (within the meaning of Code Section 162(m)) of the Participant, or in
connection with a change in ownership or control of the Company (within the
meaning of Code Section 162(m)).

ARTICLE IX
NON-TRANSFERABILITY AND TERMINATION OF
EMPLOYMENT/CONSULTANCY

9.1 NON-TRANSFERABILITY. Except as otherwise provided herein, no Stock Option,
Restricted Stock Unit or other Award shall be Transferable by the Participant
otherwise than by will or by the laws of descent and distribution. Except as
otherwise provided herein, all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. No Award shall, except as
otherwise specifically provided by law or herein, be Transferable in any manner,
and any attempt to Transfer any such Award shall be void, and no such Award
shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person who shall be entitled to such
Award, nor shall it be subject to attachment or legal process for or against
such person. Notwithstanding any provision herein to the contrary, the Committee
may determine at the time of grant or thereafter that a Stock Option that is
otherwise not Transferable pursuant to this Section 9.1 is Transferable to, and
exercisable by, a Family Member in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee. A Stock Option that is
Transferred to a Family Member pursuant to the preceding sentence (i) may not be
subsequently Transferred during the employee’s lifetime other than to the
employee or another Family Member, and (ii) remains subject to the terms of this
Plan and the Award Agreement.

12

--------------------------------------------------------------------------------



9.2 TERMINATION OF EMPLOYMENT OR TERMINATION OF CONSULTANCY. The following rules
apply with regard to the Termination of Employment or Termination of Consultancy
of a Participant:

          (a) RULES APPLICABLE TO STOCK OPTIONS. Except as otherwise determined
by the Committee or as provided in the applicable provisions of the Award
Agreement or, if no rights of the Participant are reduced, as thereafter
determined by the Committee:

 

 

 

 

(i)

TERMINATION BY REASON OF DEATH OR DISABILITY. If a Participant’s Termination of
Employment or Termination of Consultancy is by reason of death or Disability,
all Stock Options held by such Participant shall become fully exercisable on the
date of such Termination of Employment or Termination of Consultancy and may be
exercised by the Participant (or, in the case of death, by the legal
representative of the Participant’s estate) at any time within a period of one
year from the date of such Termination of Employment or Termination of
Consultancy, but in no event beyond the expiration of the stated terms of such
Stock Options.

 

 

 

 

(ii)

TERMINATION BY REASON OF RETIREMENT. In the event of a Participant’s Termination
of Employment by reason of Retirement, for a period of three years from the date
of such Termination of Employment, all unvested Stock Options held by such
Participant shall continue to vest and all exercisable Stock Options may be
exercised by the Participant, but in no event beyond the expiration of the
stated terms of such Stock Options.

 

 

 

 

(iii)

INVOLUNTARY TERMINATION WITHOUT CAUSE. If a Participant’s Termination of
Employment or Termination of Consultancy is by involuntary termination without
Cause, all Stock Options held by such Participant may be exercised, to the
extent exercisable at Termination of Employment or Termination of Consultancy,
by the Participant at any time within a period of 90 days from the date of such
Termination of Employment or Termination of Consultancy, but in no event beyond
the expiration of the stated term of such Stock Options.

 

 

 

 

(iv)

TERMINATION FOR CAUSE OR FOR ANY REASON OTHER THAN DEATH, DISABILITY, RETIREMENT
OR INVOLUNTARY TERMINATION WITHOUT CAUSE. If a Participant’s Termination of
Employment or Termination of Consultancy is for Cause, all Stock Options held by
such Participant shall thereupon terminate and expire as of the date of such
Termination of Employment or Termination of Consultancy. If a Participant’s
Termination of Employment or Termination of Consultancy is for any reason other
than Cause, death, Disability, Retirement, or other than an involuntary
Termination of Employment or Termination of Consultancy without Cause,
including, without limitation, a voluntary Termination of Employment or
Termination of Consultancy, all Stock Options held by such Participant may be
exercised, to the extent exercisable at Termination of Employment

13

--------------------------------------------------------------------------------




 

 

 

 

 

or Termination of Consultancy, by the Participant at any time within a period of
90 days from the date of such Termination of Employment or Termination of
Consultancy, but in no event beyond the expiration of the stated term of such
Stock Options.

          (b) RULES APPLICABLE TO RESTRICTED STOCK UNITS. Except as otherwise
provided in the applicable provisions of the Award Agreement and this Plan and
except as provided in Article VIII hereof with respect to Restricted Stock Units
intended to constitute Qualified Performance-Based Compensation:

 

 

 

 

(i)

upon a Termination of Employment or Termination of Consultancy by a Participant
as a result of a Participant’s death, Disability or Retirement, all outstanding
unvested Restricted Stock Units shall immediately vest and a share of Common
Stock with respect to each Restricted Stock Unit shall be distributed within 30
days of such termination.

 

 

 

 

(ii)

If a Restricted Stock Unit constitutes a Section 409A Award, no distribution
shall be made upon a Participant’s Termination of Employment or a Termination of
Consultancy unless such termination constitutes a “separation from service”
within the meaning of Section 409A of the Code.

 

 

 

 

(iii)

Except as provided in this Article IX, Restricted Stock Units that are not
vested as of the date of a Participant’s Termination of Employment or
Termination of Consultancy for any reason shall terminate and be forfeited in
their entirety on the date of such termination.

ARTICLE X
TERMINATION OR AMENDMENT OF PLAN

10.1 TERMINATION OR AMENDMENT. Notwithstanding any other provision of this Plan,
the Board or the Committee may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of this Plan (including any
amendment deemed necessary to ensure that the Company may comply with any
regulatory requirement referred to in Article XII), or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law or specifically provided herein, the rights of a Participant
with respect to Awards granted prior to such amendment, suspension or
termination may not be impaired without the consent of such Participant and,
provided further, without the approval of the stockholders of the Company in
accordance with the Company’s Certificate of Incorporation and the laws of the
State of Delaware, to the extent required by the applicable provisions of Rule
16b-3 or Section 162(m) of the Code, no amendment may be made which would (i)
increase the aggregate number of shares of Common Stock that may be issued under
this Plan; (ii) increase the maximum individual Participant limitations for a
fiscal year under Section 4.1(b); (iii) change the classification of employees
or Consultants eligible to receive Awards under this Plan; (iv) decrease the
minimum option price of any Stock Option; (v) extend the maximum option period
under Section 6.3; (vi) materially alter the Performance Criteria for Awards as
set forth in Exhibit A; or (vii) require stockholder approval in order for this
Plan to continue to comply with the applicable provisions of Section 162(m) of
the Code.

10.2 The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such

14

--------------------------------------------------------------------------------



amendment or other action by the Committee shall impair the rights of any
Participant without the Participant’s consent.

ARTICLE XI
UNFUNDED PLAN

11.1 UNFUNDED STATUS OF PLAN. This Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to a Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.

ARTICLE XII
GENERAL PROVISIONS

12.1 LEGEND. The Committee may require each person receiving shares pursuant to
an Award under this Plan to represent to and agree with the Company
electronically or otherwise that the Participant is acquiring the shares without
a view to distribution thereof. In addition to any legend required by this Plan,
the certificates for any shares issued under the Plan shall include any legend
which the Committee deems appropriate to reflect any restrictions on Transfer if
the shares of Common Stock available under the Plan are no longer registered
under a Securities Act Form S-8 or any successor form. All certificates for
shares of Common Stock delivered under this Plan shall be subject to such stock
transfer orders and other restrictions as the Committee may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed or any
national securities association system upon whose system the Common Stock is
then quoted, any applicable Federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. The
Company reserves the right to issue book entry shares in lieu of share
certificates.

12.2 OTHER PLANS. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

12.3 NO RIGHT TO EMPLOYMENT/CONSULTANCY. Neither this Plan nor the grant of any
Award hereunder shall give any Participant or other employee or Consultant any
right with respect to continuance of employment or Consultancy by the Company or
any Affiliate, nor shall they be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant is
retained to terminate his or her employment or Consultancy at any time.

12.4 WITHHOLDING OF TAXES. The Company shall have the right to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of any minimum Federal, state or local
taxes required by law to be withheld. Any such withholding obligation with
regard to any Participant may be satisfied, subject to the consent of the
Committee or as provided in the Award Agreement, by reducing the number of
shares of Common Stock otherwise deliverable by the Company or by delivering
shares of Common Stock already owned by the Participant. Any fraction of a share
of Common Stock required to satisfy such tax obligations shall be disregarded
and the amount due shall be paid instead in cash by the Participant.

15

--------------------------------------------------------------------------------



12.5 LISTING AND OTHER CONDITIONS.

          (a) Unless otherwise determined by the Committee, as long as the
Common Stock is listed on a national securities exchange or system sponsored by
a national securities association, the issue of any shares of Common Stock
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Stock
Option with respect to such shares shall be suspended until such listing has
been effected.

          (b) If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Award is or may in
the circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise with respect to shares of Common Stock or
Awards, and the right to exercise any Stock Option shall be suspended until, in
the opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company.

          (c) Upon termination of any period of suspension under this Section
12.5, any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Stock
Option.

          (d) A Participant shall be required to supply the Company
electronically or otherwise with any certificates, representations and
information that the Company requests and otherwise cooperate with the Company
in obtaining any listing, registration, qualification, exemption, consent or
approval the Company deems necessary or appropriate.

12.6 GOVERNING LAW. This Plan shall be governed and construed in accordance with
the laws of the State of Delaware (regardless of the law that might otherwise
govern under applicable Delaware principles of conflict of laws).

12.7 CONSTRUCTION. Wherever any words are used in this Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

12.8 OTHER BENEFITS. No Award payment under this Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

12.9 COSTS. The Company shall bear all expenses incurred in administering this
Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

12.10 NO RIGHT TO SAME BENEFITS. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.

16

--------------------------------------------------------------------------------



12.11 DEATH/DISABILITY. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the Transfer of an Award. The
Committee may also require the agreement of the transferee to be bound by all of
the terms and conditions of this Plan.

12.12 SECTION 16(b) OF THE EXCHANGE ACT. All elections and transactions under
this Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3 and the Committee shall interpret and administer these
guidelines in a manner consistent therewith. The Committee may establish and
adopt electronic or other administrative guidelines, designed to facilitate
compliance with Section 16(b) of the Exchange Act, as it may deem necessary or
proper for the administration and operation of this Plan and the transaction of
business hereunder. If an officer (as defined in Rule 16b) is designated by the
Committee to receive an Award, any such Award shall be deemed approved by the
Committee and shall be deemed an exempt purchase under Rule 16b. Any provisions
in this Plan or an Award Agreement inconsistent with Rule 16b shall be
inoperative and shall not affect the validity of this Section 12.12.
Notwithstanding anything herein to the contrary, if the grant of any Award or
the payment of a share of Common Stock with respect to an Award or any election
with regard thereto results or would result in a violation of Section 16(b) of
the Exchange Act, any such grant, payment or election shall be deemed to be
amended to comply therewith, and to the extent such grant, payment or election
cannot be amended to comply therewith, such grant, payment or election shall be
immediately cancelled and the Participant shall not have any rights thereto.

12.13 SECTION 409A. With respect to any Section 409A Award, this Plan and each
Award Agreement are intended to be interpreted in a manner that conforms to or
exempts such Award from the requirements of Section 409A of the Code. To the
extent required by Section 409A of the Code, upon a Termination of Employment or
Termination of Consultancy (other than as a result of death) of a “specified
employee” (within the meaning of Section 409A), Section 409A Awards shall be
delayed until six months after such Termination of Employment or Termination of
Consultancy if such termination constitutes a “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code) and such distributions
shall be made at the beginning of the seventh month following the date of the
Specified Employee’s Termination of Employment or Termination of Consultancy.

12.14 SUCCESSORS AND ASSIGNS. This Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

12.15 SEVERABILITY OF PROVISIONS. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.

12.16 HEADINGS AND CAPTIONS. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.

ARTICLE XIII
EFFECTIVE DATE OF PLAN

13.1 This Plan was adopted by the Board on July 20, 2011 and shall become
effective on September 21, 2011, the date it was approved by the stockholders of
the Company in accordance with the requirements of the Company’s Certificate of
Incorporation and the laws of the State of Delaware.

17

--------------------------------------------------------------------------------



ARTICLE XIV
TERM OF PLAN

14.1 No Award shall be granted pursuant to this Plan on or after September 21,
2021 (the tenth anniversary of the date this Plan was approved by the
stockholders of the Company), but Awards granted prior to such tenth anniversary
may extend beyond that date.

18

--------------------------------------------------------------------------------



EXHIBIT A TO THE 2011 STOCK INCENTIVE PLAN

PERFORMANCE CRITERIA

          Any Performance Goals established for purposes of conditioning the
grant of an Award based on performance or the vesting of performance-based
Awards, and which are intended to comply with Section 162(m) of the Code, shall
be based on one or more of the following performance criteria either
individually, alternatively, or in any combination applied either to the
Company, an Affiliate or any business unit thereof, individually, alternatively,
or in any combination, and measured either annually or cumulatively over a
period of years, or on an absolute basis or relative to previous year’s results
or to a designated comparison group, in either case as specified by the
Committee in the Award (“Performance Criteria”): (i) the attainment of certain
target levels of, or a specified percentage increase in, revenues, income before
income taxes and extraordinary items, income or net income, earnings before
income tax, earnings before interest, taxes, depreciation and amortization, or a
combination of any or all of the foregoing; (ii) the attainment of certain
target levels of, or a percentage increase in, after-tax or pre-tax profits
including, without limitation, that attributable to continuing and/or other
operations; (iii) the attainment of certain target levels of, or a specified
increase in, operational cash flow; (iv) the achievement of a certain level of,
reduction of, or other specified objectives with regard to limiting the level of
increase in, all or a portion of the Company’s bank debt or other long-term or
short-term public or private debt or other similar financial obligations of the
Company, which may be calculated net of such cash balances and/or other offsets
and adjustments as may be established by the Committee; (v) the attainment of a
specified percentage increase in earnings per share or earnings per share from
continuing operations; (vi) the attainment of certain target levels of, or a
specified increase in, return on capital employed or return on invested capital
or operating revenue; (vii) the attainment of certain target levels of, or a
percentage increase in, after-tax or pre-tax return on stockholders’ equity;
(viii) the attainment of certain target levels of, or a specified increase in,
economic value added targets based on a cash flow return on investment formula;
(ix) the attainment of certain target levels in the fair market value of the
shares of the Company’s Common Stock; (x) market segment share; (xi) product
release schedules; (xii) new product innovation; (xiii) product or other cost
reductions; (xiv) brand recognition or acceptance; (xv) product ship targets;
(xvi) customer satisfaction; (xvii) total shareholder return; (xviii) return on
assets or net assets; (xix) assets, operating margin or profit margin; and (xx)
the growth in the value of an investment in the Company’s Common Stock assuming
the reinvestment of dividends. For purposes of item (i) above, “extraordinary
items” shall mean all items of gain, loss or expense for the fiscal year
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to a corporate transaction (including, without limitation, a
disposition or acquisition) or related to a change in accounting principle, all
as determined in accordance with standards established by the Financial
Accounting Standards Board Codification Topic 225-20-45.

          To the extent permitted under Code Section 162(m), but only to the
extent permitted under Code Section 162(m) (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may:
(i) designate additional

--------------------------------------------------------------------------------



business criteria on which the Performance Criteria may be based, or (ii)
adjust, modify or amend the aforementioned business criteria.

--------------------------------------------------------------------------------